J-S19027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                           Appellee

                    v.

TAMMY EMMETT

                           Appellant                   No. 2026 EDA 2015


                Appeal from the Order entered June 19, 2015
              In the Court of Common Pleas of Delaware County
              Criminal Division at No: CP-23-CR-0006544-2009


BEFORE: BENDER, P.J.E., STABILE, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                   FILED NOVEMBER 03, 2016

     Appellant, Tammy Emmett, pro se appeals from the June 19, 2015

order of the Court of Common Pleas of Delaware County denying Appellant’s

“Application for Discharge from Payment of Fines, Costs, and Restitution”

(“Application for Discharge”). Upon review, we affirm.

     The   trial   court    aptly   summarized   the   factual   and   procedural

background of this matter in its Pa.R.A.P. 1925(a) opinion, which we

incorporate here by reference. Trial Court Opinion, 8/27/15.

     On appeal, it appears Appellant is challenging the trial court’s denial of

her Application for Discharge; however, the grounds for the challenge are

nowhere to be found in her rambling brief. This reason alone is sufficient to
J-S19027-16



find waiver. Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009).1

Additionally, we note that Appellant failed to file a Rule 1925(b) statement,

despite being so ordered by the trial court. Once again, this reason alone is

sufficient to find waiver.      See, e.g., Commonwealth v. Lord, 719 A.2d

306, 309 (Pa. 1998).          To the extent Appellant otherwise preserved her

challenges, we conclude Appellant is not entitled to relief for the reasons the

trial court stated in its Rule 1925 opinion. Trial Court Opinion, 8/27/15, at

3-4. We direct that a copy of the trial court’s August 27, 2015 opinion be

filed along with this judgment order and attached to any future filings in this

case.

        Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2016




____________________________________________


1
   Not only did Appellant not provide her reasons for challenging the order,
she essentially failed to comply with all rules of appellate briefing. Pursuant
to Pa.R.A.P. 2101, failure to “conform in all material respects with the
requirements of these rules” may result in the quashal or dismissal of appeal
if the defects are in the brief and are substantial.



                                           -2-